Citation Nr: 1214161	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  00-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 20 percent for post-traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January to February 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

There initially were five claims on appeal - 1) for an initial rating higher than 30 percent for bilateral pes planus (flat feet), 2) for an initial rating higher than 20 percent for post-traumatic arthritis of the left ankle, 3) for service connection for right hip arthroscopy, 4) for an effective date earlier than December 23, 1997 for the grant of service connection for the bilateral pes planus, and 5) for an effective date earlier than December 23, 1997 for the grant of service connection for the post-traumatic arthritis of the left ankle.

In a November 2001 decision, the Board denied all of the claims - except the one for service connection for the right hip arthroscopy, which the Board instead remanded to the RO for further development and consideration.  The Veteran appealed the Board's denial of the other claims to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), which in March 2004 vacated the Board's decision denying these claims pursuant to a joint motion that had been concurrently filed earlier that same month by VA's General Counsel, representing the Secretary, and the Veteran's then-current representative.  And upon receiving the file back from the Court, the Board in turn remanded the claims in March 2005 and again in August 2006 for additional development and consideration. 

In August 2009, the Board again denied all of the claims - except the one remaining concerning whether the Veteran is entitled to an initial rating higher than 20 percent for the post-traumatic arthritis of her left ankle.  The Board, instead, again remanded this remaining claim for still further development and consideration.  However, that notwithstanding, this claim again must be remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule an additional hearing the Veteran has requested concerning this claim.


REMAND

As support for her original claims, the Veteran testified at a hearing in August 2001 at the Board's offices in Washington, DC (Central Office (CO) hearing) before a Veterans Law Judge (VLJ) who is no longer employed at the Board, since having retired.  The law requires the VLJ who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  In a March 2011 letter, the Veteran was advised of this and provided an opportunity for another hearing before a different VLJ pursuant to 38 C.F.R. §§ 20.707 and 20.717 (2011).  In May 2011, in response, she indicated that she wanted another CO hearing, and she subsequently was notified by way of a letter that her CO hearing had been scheduled for October 2011.  She later submitted another letter, however, requesting to postpone her hearing so she could find a representative to assist her in this appeal.  Her CO hearing eventually was rescheduled for February 2012, but she again requested to have her hearing rescheduled because she would be undergoing a medical procedure in January 2012 that would make travel in February difficult.  That same month, so in January 2012, she filed a statement in support of her claim requesting a hearing at the RO, instead of a CO hearing, albeit still before a VLJ of the Board, so a Travel Board hearing.  Consequently, this requested Travel Board hearing must be scheduled before deciding her appeal.  38 C.F.R. §§ 20.700, 20.704 (2011).

Accordingly, this claim is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify the Veteran and her representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once the Veteran has been afforded this requested hearing, or in the event that she withdraws her hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


